         Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 1 of 14



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

BRYAN F.,                                            §
                                                     §
                              Plaintiff,             §
                                                     §
v.                                                   §       Case # 1:20-cv-0055-DB
                                                     §
COMMISSIONER OF SOCIAL SECURITY,                     §       MEMORANDUM DECISION
                                                     §       AND ORDER
                              Defendant.             §

                                       INTRODUCTION

       Plaintiff Bryan F. (“Plaintiff”) brings this action pursuant to the Social Security Act (the

“Act”), seeking review of the final decision of the Commissioner of Social Security (the

“Commissioner”), that denied his application for Disability Insurance Benefits (“DIB”) under Title

II of the Act, and his application for supplemental security income (“SSI”) under Title XVI of the

Act. See ECF No. 1. The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c),

and the parties consented to proceed before the undersigned in accordance with a standing order

(see ECF No. 10).

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 7, 8. Plaintiff also filed a reply brief. See ECF No. 9. For the

reasons set forth below, Plaintiff’s motion for judgment on the pleadings (ECF No. 7) is DENIED,

and the Commissioner’s motion for judgment on the pleadings (ECF No. 8) is GRANTED.

                                           BACKGROUND


       Plaintiff protectively filed his application for DIB on March 6, 2014 and his application for

SSI on March 13, 2014, alleging disability beginning December 30, 2015 (the disability onset

date), due to: “(1) Bipolar; (2) Mood swings; (3) Depression; (4) Anxiety; (5) Panic attacks; (6)

Nerve damage to right arm: (7) Unable to lift over 5 lbs; (8) Hard to grip with right hand; and (9)
          Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 2 of 14



Asthma.” Transcript (“Tr.”) 192-198, 205-11, 219. The claims were denied initially on July 14,

2014, after which Plaintiff filed a written request for hearing. Tr. 1401. Id. On August 1, 2016,

Administrative Law Judge Stephen Cordovani (“the ALJ”) held a hearing in Buffalo, New York.

The ALJ issued an unfavorable decision on June 8, 2016, which was ultimately appealed to the

United States District Court for the Western of New York and remanded by stipulation between

the parties on April 23, 2018. Tr. 1543-44.

       By Order dated August 15, 2018, the Appeals Council ordered the ALJ to offer Plaintiff a

new hearing. Tr. 1402, 1545-1551. Specifically, the ALJ was ordered to: give further consideration

to Plaintiff’s maximum residual functional capacity during the entire period at issue and provide

rationale, with specific references to evidence of record, in support of assessed limitations; further

evaluate the medical opinion evidence pursuant to the provisions of 20 CFR 404.1527 and 416.927,

including the opinion of state agency review psychologist, H. Tzetzo (“Dr. Tzetzo”), and explain

the weight given to such opinion evidence; and obtain supplemental evidence from a vocational

expert to clarify the effect of the assessed limitations on Plaintiff’s occupational base, including

identifying and resolving any conflicts between the occupational evidence provided by the

vocational expert and information in the Dictionary of Occupational Titles (“DOT”) and its

companion publication, the Selected Characteristics of Occupations (Social Security Ruling 00-

4p). Tr. 1402 (citing Tr. 1545-1551).

       Thereafter, on August 26, 2019, Plaintiff appeared and testified at a second hearing held in

Buffalo, New York, where he was represented by Kelly Laga, an attorney. Tr. 1402. Stephen E.

Cosgrove, an impartial vocational expert (“VE”), also appeared and testified at the hearing. Id. On

September 18, 2019, the ALJ again issued an unfavorable decision (Tr. 1402-22), which was

appealed directly to this Court.



                                                  2
         Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 3 of 14



                                      LEGAL STANDARD

 I.   District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

II.   The Sequential Evaluation Process

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments meeting the durational

requirements, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

                                                3
          Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 4 of 14



“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity, which is the ability to perform physical or

mental work activities on a sustained basis notwithstanding limitations for the collective

impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

                        ADMINISTRATIVE LAW JUDGE’S FINDINGS

       The ALJ analyzed Plaintiff’s claim for benefits under the process described above and

made the following findings in his September 18, 2019 decision:

   1. The claimant meets the insured status requirements of the Social Security Act through
      December 31, 2012;

   2. The claimant has not engaged in substantial gainful activity since September 27, 2007, the
      alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.);

   3. The claimant has the following severe impairments: obesity; asthma; myofascial pain; right
      elbow pain with remote history of fracture and current history of ulnar neuropathy with
      associated hand weakness; cervical spine disc degeneration; and mental impairments
      variously characterized as bipolar disorder, depression, anxiety, and drug abuse in
      remission (20 CFR 404.1520(c) and 416.920(c));




                                                 4
            Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 5 of 14



    4. The claimant does not have an impairment or combination of impairments that meets or
       medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
       P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
       416.926);

    5. The claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b) and 416.967(b)) 1 except he [c]an continuously lift up to 10 pounds; can
       occasionally carry up to 20 pounds and continuously carry 10 pounds. He can sit for 5
       hours continuously and eight hours total in a workday. He can stand 2 hours continuously
       and 4 hours total during a workday. He can walk 3 hours continuously and 4 hours total
       during a workday. He can perform occasional overhead reaching with frequent reaching
       otherwise and can frequently handle with the right (dominant) hand and occasional finger
       and feel with the right (dominant) hand. He is limited to occasional pushing and pulling
       but frequent climbing of ramps and stairs, stooping, kneeling, crouching, crawling, and
       squatting. He cannot climb ladders, ropes, or scaffolds. He can occasionally balance on
       uneven terrain. He cannot engage in work around unprotected heights but can occasionally
       work around moving mechanical parts and with occasional driving. He cannot be exposed
       to extreme heat, cold, wetness, or humidity. He can tolerate frequent vibration and
       moderate noise exposure. He can occasionally understand, remember and carry out
       complex instructions and tasks. The claimant further could perform occasional independent
       decision-making and he could occasionally interact with supervisors and engage in brief
       and superficial contact with co-workers and the general public. I note that brief and
       superficial contact with co-workers is defined as the ability to work in close proximity to
       co-workers but essential job functions would not require team, tandem, or co-dependent
       work activity. Brief and superficial contact with the general public would mean the ability
       to work in proximity to the general public but there would be no or only incidental direct
       contact with no interaction with the public required as part of the essential functions of the
       job;

    6. The claimant is unable to perform any past relevant work (20 CFR 404.1565 and 416.965);

    7. The claimant was born on January 26, 1972 and was 35 years old, which is defined as a
       younger individual age 18-49, on the alleged disability onset date (20 CFR 404.1563 and
       416.963);

    8. The claimant has at least a high school education and is able to communicate in English
       (20 CFR 404.1564 and 416.964);

    9. Transferability of job skills is not material to the determination of disability because using
       the Medical-Vocational Rules as a framework supports a finding that the claimant is “not


1
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good deal
of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, [the claimant] must have the
ability to do substantially all of these activities. If someone can do light work, [the SSA] determine[s] that he or she
can also do sedentary work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit
for long periods of time.” 20 C.F.R. § 404.1567(b).

                                                            5
         Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 6 of 14



       disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
       CFR Part 404, Subpart P, Appendix 2);

   10. Considering the claimant’s age, education, work experience, and residual functional
       capacity, there are jobs that exist in significant numbers in the national economy that the
       claimant can perform (20 CFR 404.1569, 404.1569a, 416.969, and 416.969a);

   11. The claimant has not been under a disability, as defined in the Social Security Act, from
       September 27, 2007, through the date of this decision (20 CFR 404.1520(g) and
       416.920(g)).

Tr. 1402-22.

       Accordingly, the ALJ determined that, based on the application for a period of disability

and disability insurance benefits protectively filed on March 6, 2014, the claimant is not disabled

under sections 216(i) and 223(d) of the Social Security Act. Tr. 1422. The ALJ also determined

that based on the application for supplemental security benefits protectively filed on March 13,

2014, the claimant is not disabled under section 1614(a)(3)(A) of the Act. Id.

                                            ANALYSIS

       Plaintiff essentially asserts a single point of error. Plaintiff argues that the ALJ failed to

reconcile significant limitations in the opinions of consultative examiners Stephen Farmer, Psy.D.

(“Dr. Farmer), and Nikita Dave, M.D. (“Dr. Dave”) (Tr. 2204-2214; 2216-2222), despite assigning

said opinions significant weight. See ECF No. 7-1 at 15-19. Specifically, Plaintiff argues that the

ALJ should have incorporated additional pace-related restrictions into the RFC based on Dr.

Farmer’s assessment and failed to resolve the conflict between the RFC and the lifting restriction

assessed by Dr. Dave. See id. The Commissioner argues in response that the ALJ properly relied

on the opinion of Dr. Farmer and reasonably credited the lifting limitations in the opinion of

treating neurologist Mohammad Samie, M.D. (“Dr. Samie”), over those in Dr. Dave’s opinion.

See ECF No. 8-1 at 8-12.




                                                 6
          Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 7 of 14



       A Commissioner’s determination that a claimant is not disabled will be set aside when the

factual findings are not supported by “substantial evidence.” 42 U.S.C. § 405(g); see also Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir. 2000). Substantial evidence has been interpreted to mean “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. The

Court may also set aside the Commissioner’s decision when it is based upon legal error. Rosa, 168

F.3d at 77.

       Upon review, the Court finds that the ALJ properly evaluated the medical opinion evidence

and reasonably found that Plaintiff had the RFC for a range of light work and could perform work

that exists in significant numbers in the national economy. Accordingly, substantial evidence

supports the ALJ’s conclusions, and the Court finds no error.

       A claimant’s RFC is the most he can still do despite his limitations and is assessed based

on an evaluation of all relevant evidence in the record. See 20 C.F.R. §§ 404.1520(e),

404.945(a)(1), (a)(3); SSR 96-8p, 61 Fed. Reg. 34,474-01 (July 2, 1996). At the hearing level, the

ALJ has the responsibility of assessing the claimant’s RFC. See 20 C.F.R. § 404.1546(c); SSR 96-

5p, 61 Fed. Reg. 34,471-01 (July 2, 1996); see also 20 C.F.R. § 404.1527(d)(2) (stating the

assessment of a claimant’s RFC is reserved for the Commissioner). Determining a claimant’s RFC

is an issue reserved to the Commissioner, not a medical professional. See 20 C.F.R. §

416.927(d)(2) (indicating that “the final responsibility for deciding these issues [including RFC]

is reserved to the Commissioner”); Breinin v. Colvin, No. 5:14-CV-01166(LEK TWD), 2015 WL

7749318, at *3 (N.D.N.Y. Oct. 15, 2015), report and recommendation adopted, 2015 WL 7738047

(N.D.N.Y. Dec. 1, 2015) (“It is the ALJ’s job to determine a claimant’s RFC, and not to simply

agree with a physician’s opinion.”).

       Furthermore, the burden to provide evidence to establish the RFC lies with Plaintiff—not

the Commissioner. See 20 C.F.R. §§ 404.1512(a), 416.912(a); see also Talavera v. Astrue, 697

                                                7
            Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 8 of 14



F.3d 145, 151 (2d Cir. 2012) (“The applicant bears the burden of proof in the first four steps of the

sequential inquiry . . . .”); Mitchell v. Colvin, No. 14-CV-303S, 2015 WL 3970996, at *4

(W.D.N.Y. June 30, 2015) (“It is, however, Plaintiff’s burden to prove his RFC.”); Poupore v.

Astrue, 566 F.3d 303, 305-06 (2d Cir. 2009) (The burden is on Plaintiff to show that she cannot

perform the RFC as found by the ALJ.).

       Additionally, it is within the ALJ’s discretion to resolve genuine conflicts in the evidence.

See Veino v Barnhart, 312 F.3d 578, 588 (2d Cir. 2002). In so doing, the ALJ may “choose between

properly submitted medical opinions.” Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998).

Moreover, an ALJ is free to reject portions of medical-opinion evidence not supported by objective

evidence of record, while accepting those portions supported by the record. See Veino, 312 F.3d

at 588. Indeed, an ALJ may formulate an RFC absent any medical opinions. “Where, [] the record

contains sufficient evidence from which an ALJ can assess the [plaintiff’s] residual functional

capacity, a medical source statement or formal medical opinion is not necessarily required.”

Monroe v. Comm’r of Soc. Sec., 676 F. App’x 5, 8 (2d Cir. 2017) (internal citations and quotation

omitted).

       Moreover, the ALJ’s conclusion need not “perfectly correspond with any of the opinions

of medical sources cited in [his] decision,” because the ALJ is “entitled to weigh all of the evidence

available to make an RFC finding that [i]s consistent with the record as a whole.” Matta v. Astrue,

508 F. App’x 53, 56 (2d Cir. 2013) (citing Richardson v. Perales, 402 U.S. 389, 399 (1971) (the

RFC need not correspond to any particular medical opinion; rather, the ALJ weighs and

synthesizes all evidence available to render an RFC finding consistent with the record as a whole);

Castle v. Colvin, No. 1:15-CV-00113 (MAT), 2017 WL 3939362, at *3 (W.D.N.Y. Sept. 8, 2017)

(The fact that the ALJ’s RFC assessment did not perfectly match a medical opinion is not grounds

for remand.).

                                                  8
          Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 9 of 14



       Contrary to Plaintiff’s contentions, the ALJ in this case properly analyzed the opinions, as

well as the other evidence of record, when developing Plaintiff’s RFC. See 20 C.F.R. §§ 404.1527,

416.927. Plaintiff first argues that the ALJ failed to incorporate pace limitations assessed by Dr.

Farmer into the mental RFC despite giving the opinion significant weight. See ECF No. 7-1 at 16-

17. However, Dr. Farmer did not describe any specific work-related limitations in pace in his

December 2018 psychiatric evaluation form, or elsewhere. See Tr. 2220-2221. Plaintiff points to

Dr. Farmer’s vague statement on the check-the-box form that “maintaining pace and self-managing

are mildly to moderately affected by impairment” and speculates that pace and self-managing

limitations could lead to Plaintiff being off task at work. See ECF No. 7-1 at 16 (citing Tr. 2221).

However, Plaintiff’s speculation is inconsistent with the detailed opinion Dr. Farmer provided in

his narrative report. See Tr. 2218. Dr. Farmer expressly opined that Plaintiff had no limitation with

sustaining concentration or performing a task at a consistent pace, or with sustaining an ordinary

routine and regular attendance at work. Because Dr. Farmer did not identify any work-related pace

limitations, and indeed opined that Plaintiff had no limitation for performing tasks at a consistent

pace, the ALJ reasonably did not include any pace-related limitations in the RFC.

       Contrary to Plaintiff’s argument, substantial evidence supports the ALJ’s mental RFC

finding. For example, the ALJ reasonably gave significant weight to the mental RFC opinion of

Dr. Tzetzo. Tr. 1404-05. Dr. Tzetzo completed a review of the record on July 9, 2014 and opined

that Plaintiff had only moderate limitations for understanding, remembering, and carrying out

detailed instructions and could handle simple work, ordinary levels of supervision, and brief and

superficial contact with the public. Tr. 97-98, 102-103. As the ALJ noted, Dr. Tzetzo was familiar

with the Commissioner’s rules and regulations; he had the opportunity to review the entire record

available at the time of her opinion; and the opinion was consistent with the overall medical record.

Tr. 1404-05. See 20 C.F.R. §§ 404.1527(c)(4), (6).

                                                 9
         Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 10 of 14



       The ALJ also reasonably gave significant weight to the opinions of consultative examiners

Dr. Farmer and Susan Santarpia, Ph.D. (“Dr. Santarpia”). Tr. 1404-1405. Dr. Santarpia performed

a psychiatric consultative examination on April 30, 2014 (Tr. 439-442), and Dr. Farmer performed

a psychiatric consultative examination on December 4, 2018 (Tr. 2216-19). Both examiners opined

that Plaintiff could follow and understand simple directions and instructions, perform simple tasks

independently, maintain attention and concentration, maintain a regular schedule, learn new tasks,

and appropriately deal with stress within normal limits. Tr. 441, 2218. Dr. Santarpia also opined

that Plaintiff had a mild-to-moderate impairment in performing complex tasks and making

appropriate decisions. Tr. 441. Dr. Farmer opined that Plaintiff had a mild limitation in using

reason and judgment to make work-related decisions and a mild-to-moderate limitation interacting

adequately with supervisors, coworkers, and the public. Tr. 2218.

       In addition, Dr. Farmer found no evidence of limitation sustaining concentration or

performing a task at a consistent pace or with sustaining an ordinary routine and regular attendance

at work, as discussed above. Tr. 2218. The ALJ specifically gave significant weight to Dr. Farmer’s

opinion regarding interaction levels and pace, noting that Dr. Farmer has program knowledge, and

his findings, diagnosis and limitations were consistent with other evidence. Tr. 1405. See 20 C.F.R.

§§ 404.1527(c)(4), (6), 416.927(c)(4), (6). Based on the foregoing, the Court finds that substantial

evidence supports the ALJ’s mental RFC, and the Court finds no error.

       Plaintiff’s challenge to the ALJ’s physical RFC finding is equally unavailing. Plaintiff

argues that the ALJ failed to incorporate—or reconcile—Dr. Dave’s opinion that Plaintiff could

never lift more than 10 pounds. See ECF No. 7-1 at 17-19. First, Plaintiff wrongly contends that

the ALJ gave [Dr. Dave’s] opinion controlling weight. See id. at 17. To the contrary, the ALJ

expressly stated that he gave Dr. Dave’s opinion only “significant weight,” which is consistent

with the regulatory provision that only a treating source opinion may be given controlling weight.

                                                10
         Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 11 of 14



20 C.F.R. §§ 404.1527(c)(2), 416927(c)(2). Moreover, the ALJ was not required to accept every

portion of Dr. Dave’s opinion.

       As noted above, it is the role of the ALJ to resolve genuine conflicts in the medical

evidence. Veino, 312 F.3d at 588. Here, there was a conflict between the opinion of consultative

examiner Dr. Dave and the opinion of treating neurologist Dr. Samie. Dr. Dave opined that

Plaintiff could never lift more than 10 pounds (Tr. 2209), and Dr. Samie opined that Plaintiff could

lift and carry up to 20 pounds frequently and up to 50 pounds occasionally (Tr. 2288). Consistent

with the Commissioner’s regulations, the ALJ resolved this conflict in favor of the opinion from

Plaintiff's treating source. See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2) (treating sources are

generally given greater weight than non-treating sources).

       Dr. Samie, who saw Plaintiff at the Buffalo Veterans Affairs Medical Center (where

Plaintiff obtained the bulk of his medical care), had treated Plaintiff’s right-hand tremor since

October 2017. See Tr. 1801-1804, 1819-1822, 1861-1865, 2313-2315, 2326-2328. Accordingly,

the ALJ gave great weight to the portion of Dr. Samie’s opinion that discussed his upper extremity

issues, noting that Dr. Samie was a treating physician who had seen Plaintiff on multiple occasions;

he was familiar with Plaintiff’s overall treatment record and conditions; and he was a specialist in

the relevant area. Tr. 1405. See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2) (generally, more

weight is given to a treating source who can provide a detailed, longitudinal picture of a claimant’s

medical impairment); 20 C.F.R. §§ 404.1527(c)(5), 416.927(c)(5) (generally, more weight is given

to a specialist about medical issues related to his or her area of specialty).

       Although Plaintiff complains that the ALJ did not expressly discount Dr. Dave’s opinion

that Plaintiff could never lift more than 10 pounds (see ECF No. 7-1 at 17-18), the decision

nevertheless provides “an adequate basis for meaningful judicial review.” McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014) (residual functional capacity findings “need only ‘afford[ ] an

                                                  11
         Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 12 of 14



adequate basis for meaningful judicial review, appl[y] the proper legal standards, and [be]

supported by substantial evidence such that additional analysis would be unnecessary or

superfluous[.]’” (quoting Cichocki v. Astrue, 729 F.3d 172, 176 (2d Cir. 2013)). “Indeed, even if

the ALJ was not as explicit in his reasoning on this issue as possible, ‘[a]n ALJ does not have to

state on the record every reason justifying a decision,’ nor is an ALJ ‘required to discuss every

piece of evidence submitted.’” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013)

(citing Brault v. Soc. Sec. Admin. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012)).

       Here, the ALJ specifically gave Dr. Samie’s opinion “great weight in assessing the upper

extremity issues.” Tr. 1405. Dr. Samie’s assessment of the upper extremity issues includes the

limitation that Plaintiff could lift and carry up to 20 pounds frequently—a restriction that is entirely

consistent with the exertional demands in the regulatory definition of light work. The RFC for light

work is, therefore, rooted in Dr. Samie’s lifting restriction, to which the ALJ expressly gave great

weight. Further, there is no conflict between the additional limitations from Dr. Dave’s opinion

that the ALJ adopted, including the ability to continuously lift and carry up to 10 pounds and to

occasionally carry up to 20 pounds, and Dr. Samie’s opinion that Plaintiff could frequently lift and

carry up to 20 pounds and occasionally lift up to 50 pounds. Thus, Plaintiff’s argument that there

is an unresolved conflict in the physical RFC is meritless.

       With respect to Dr. Dave’s lifting limitation, Plaintiff further argues that the ALJ did not

probe into the alleged conflict between the hypothetical question posed to the VE and the

exertional light jobs identified by the VE. See ECF No. 7-1 at 18-19. Upon review of the record,

the Court finds no such conflict. The ALJ proposed a lengthy hypothetical that included all of the

additional exertional, postural, and mental limitations that appear in Plaintiff’s RFC. Tr. 1458-61.

The VE then identified three jobs that such a person could perform: housekeeper or house cleaner,

DOT2 code 323.687-014; ticket taker, DOT code 344.667-010; and car wash attendant, DOT code

                                                  12
         Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 13 of 14



315.667-010, all of which are categorized as exertional light work. Tr. 1461. The ALJ further

probed into any apparent conflicts between the DOT and the VE’s testimony, including overhead

reaching requirements and social interaction levels, and the VE testified that she based her

testimony on her training and experience, including having performed the jobs herself. Tr. 1462-

64. Plaintiff contends that the ALJ should have asked the VE about the apparent conflict in lifting,

but, as stated above, there is no such conflict. Because substantial evidence supports the RFC as

relayed in the hypothetical, the ALJ was entitled to rely on the VE’s opinion at step five. See

Dumas v. Schweiker, 712 F. 2d 1545, 1553-54 (2d Cir. 1983).

       Furthermore, as discussed above, the ALJ reasonably gave great weight to Dr. Samie’s

assessment of Plaintiff’s upper extremities and concluded that Plaintiff could perform the

regulatory demands of light work, including lifting and carrying up to 20 pounds occasionally. The

ALJ did not include Dr. Dave’s limitation that Plaintiff could never lift more than 10 pounds, and

he was under no obligation to do so. Accordingly, the Court finds no error.

       While Plaintiff may disagree with the ALJ’s conclusion, the Court must “defer to the

Commissioner’s resolution of conflicting evidence” and reject the ALJ’s findings “only if a

reasonable factfinder would have to conclude otherwise.” Morris v. Berryhill, No. 16-02672, 2018

WL 459678, at *3 (2d Cir. Jan. 18, 2018) (internal citations and quotations omitted); Krull v.

Colvin, 669 F. App’x 31 (2d Cir. 2016) (the deferential standard of review prevents a court from

reweighing evidence); Bonet, 523 F. App’x at 59 (“Under this very deferential standard of review,

once an ALJ finds facts, we can reject those facts only if a reasonable factfinder would have to

conclude otherwise.”). Further, it is the ALJ’s duty to evaluate conflicts in the evidence. See 20

C.F.R. § 404.1527(c)(i); Brault, 683 F.3d at 448 (“Once the ALJ finds facts, [the Court] can reject

those facts only if a reasonable factfinder would have to conclude otherwise”); Monroe, 676 F.



                                                13
         Case 1:20-cv-00055-DB Document 12 Filed 05/03/21 Page 14 of 14



App’x at 7 (quoting Veino, 312 F.3d at 588) (“Genuine conflicts in the medical evidence are for

the Commissioner to resolve.”).

       For all the reasons discussed above, the Court finds that the ALJ properly considered the

record as a whole, including the conflicts in the medical opinion evidence, and his finding that

Plaintiff retained the functional ability to perform light work with the noted limitations, the Court

finds no error.

                                         CONCLUSION

       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 7) is DENIED, and the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 8) is GRANTED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

       IT IS SO ORDERED.




       _______________________
       DON D. BUSH
       UNITED STATES MAGISTRATE JUDGE




                                                 14
